DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-10, 12-15, 17, 19-27 and 29-30 allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-3, 6-10, 12-17, 19, 20, 26, 27 and 29 a combination of limitations that “a first conductive layer comprising a first conductive trace, wherein the first conductive trace provides a first current path that is configured to carry induced alternating current; a second conductive layer comprising a second conductive trace, wherein the second conductive trace provides a second current path that is configured to carry induced alternating 
current, … a first connection point at which the first conductive trace and the second conductive trace are electrically connected along the multi-layer, multi-turn inductor structure; and a second connection point at which the first conductive and the second conductive trace are electrically connected along the multi-layer, multi-turn inductor structure, wherein the first connection point and the second connection point are at different locations wherein the antenna multi-layer, multi-turn inductor structure is configured for wireless receipt of power and data via near-field inductive coupling within at least one given frequency range such that, when the first antenna is in a near field of a second antenna that is configured for wireless transmission of power and data via near-field inductive coupling within the at least one given frequency range.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 22-25 and 30, a combination of limitations that “a first conductive layer comprising a first conductive trace, wherein the first conductive trace provides a first current path that is configured to carry induced alternating current; a second conductive layer comprising a second conductive trace, wherein the second conductive 
trace provides a second current path that is configured to carry induced alternating current, … a first connection point at which the first conductive trace and the second conductive trace are electrically connected along the multi-layer, multi-turn inductor structure; and a second connection point at which the first conductive and the second conductive trace are electrically connected along the multi-layer, multi-turn inductor structure by at least a second connector, wherein the first connection point and the second connection point are at different locations wherein the antenna multi-layer, multi-turn inductor structure is configured for wireless receipt of power via near-field inductive coupling within at least one given frequency range such that, when the first antenna is in a near field of a second antenna that is configured for wireless transmission of power data via near-field inductive coupling within the at least one given frequency range.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845         

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845